Citation Nr: 1711735	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for thyroid cancer, status-post total thyroidectomy, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 through February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which among other issues, denied service connection for thyroid cancer status-post total thyroidectomy.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during a December 2011 Board hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter previously in April 2014 for further development, to include:  obtaining the records for additional treatment identified by the Veteran; obtaining the Veteran's service personnel records; referring the matter to the VA Undersecretary for Benefits, or other appropriate designee, for action prescribed under 38 C.F.R. §§ 3.311(a)(2)(iii) and (c); and, readjudication of the matter by the agency of original jurisdiction (AOJ).  The RO has undertaken efforts to perform the foregoing development and the matter returns to the Board for de novo review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for thyroid cancer, which he believes resulted from in-service radiation exposure.  In support of his claim, he asserts in his claim submissions and Board hearing testimony that, for approximately two years, he performed duties as a nuclear weapons specialist while stationed in Greece.  He elaborates that such duties entailed training eight hours a day on a daily basis with depleted uranium.  He states that regular duties also involved inspecting and cleaning nuclear payloads on Nike Hercules warheads which contained live and active uranium.  He states that he performed such duties seven to 10 days a month for eight hours a day.  He recalls further that he wore rubber gloves on his hands and plastic bags over his feet that were sealed with duct tape; however, was given no other protective clothing or equipment.  The Veteran's assertions and description of his duties are supported by information contained in his service department records and DD Form 214 which confirm that he performed duties as a Nuclear Weapons Specialist and was stationed in Greece from March 1988 through March 1990.

Post-service treatment records show that an ultrasound conducted in January 2009 revealed an abnormality that was suspected of being a carcinoma.  A biopsy performed in October 2009 confirmed that the Veteran had left thyroid cancer.  The Veteran underwent a total thyroidectomy later that month.  The records contain no opinions concerning the cause or origin of the Veteran's cancer.

As explained in the Board's prior remand, service connection for disabilities that are claimed as being attributable to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v Brown, 10 Vet. App. 209, 211 (1997), Rucker v Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of cancer are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v Brown, 34 F.3d 1039 (Fed Cir 1994).

As explained in the Board's prior remand, service connection for the Veteran's thyroid cancer in this case cannot be presumed under 38 C.F.R. § 3.309(d) because the Veteran did not have the type of service specified in order for such a presumption to attach.  Thyroid cancer is, however, recognized under 38 C.F.R. § 3.311(b)(2)(ii) as being a "radiogenic disease" that may be induced by ionizing radiation.  Given the same and given the Veteran's contention that he was exposed to ionizing radiation during service, the question of his entitlement to service connection for thyroid cancer pursuant to 38 C.F.R. §§ 3.303(d) and 3.311 are raised by the evidence.

38 C.F.R. § 3.311 contains specific instructions for the development of claims based on exposure to ionizing radiation.  Specifically, 38 C.F.R. § 3.311(a) requires VA to request any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible based on available methodologies.  38 C F R § 3.311(a)(2)(iii) (2016).

After it is determined by the dose assessment that the Veteran was exposed to
radiation, the RO is then required to refer the case to the Under Secretary for
Benefits for further consideration.  38 C.F.R. § 3.311(b) (2016).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2016).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2016).

Here, the RO has taken the step of obtaining available records that are pertinent to the Veteran's radiation exposure during service.  Pursuant to the Board's previous remand, the matter was referred to the Director, Compensation Service (Director) to obtain a dosage estimate and an opinion as to whether the Veteran's thyroid cancer resulted from in-service ionizing radiation exposure.  In turn, the Director referred the Veteran's case to the Under Secretary for Health (Under Secretary) for the dosage information and opinion requested by the Board.  In a June 2015 memorandum, the Under Secretary noted that, according to World Health Organization studies, a soldier driving a tank for 10 hours per day for 30 days would receive a total maximum whole body dose of 0.225 rem.  Further, the Under Secretary observes, studies by the Health Physics Society determined that, "below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Based on the foregoing and the Veteran's medical history, the Director concludes in a June 2015 opinion that, "there is no reasonable possibility that the Veteran's thyroid cancer can be attributed to ionizing radiation exposure while in military service."

To the extent that the Director's opinion relies heavily upon the factual determinations and opinions rendered by the Under Secretary, the Director's opinion is incomplete.  In that regard, the dosage estimate upon which the Under Secretary bases his opinion is derived from the expected exposure of a tank operator rather than the Veteran's specific duty as a Nuclear Weapons Specialist, which entailed the physical handling, inspecting, and cleaning of Nike Hercules warhead payloads containing depleted and active uranium for eight hours a day on a daily basis.  Indeed, neither the Director nor the Under Secretary expressly mention the Veteran's specific duties or provide any explanation as to why the exposure of a tank driver would be analogous to that of a person performing the Veteran's specific duties.  Under the circumstances, the opinions rendered by the Director and Under Secretary appear to be based upon an incorrect factual premise and are insufficient for purposes of the Veteran's appeal.

Under the circumstances, the Veteran's service department records, DD Form 214, Board hearing transcript, and post-service treatment records pertinent to his thyroid cancer should be forwarded to the Under Secretary again for review and preparation of an ionizing radiation dose estimate, if feasible.  38 C.F.R. § 3.311(a)(2)(iii) (2016).  Thereafter, the matter will be referred to the Under Secretary of Benefits (or other designee) for a new opinion as to whether it is at least as likely as not that the Veteran's thyroid cancer resulted from his exposure to ionizing radiation during service.  38 C.F.R. § 3.311(c) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the VA Under Secretary for Benefits (or other designee) for appropriate action consistent with 38 C.F.R. §§ 3.311(a)(2)(iii) and 3.311(c), to include obtaining from VA's Under Secretary for Health an ionizing radiation doze estimate, to the extent feasible, based on available methodologies; and, an opinion as to whether it is at least as likely as not that the Veteran's thyroid cancer was caused by ionizing radiation exposure during service.  A comprehensive and detailed rationale should be provided for the conclusions reached.

In forming the dosage estimate and opinions requested above, the Under Secretary for Benefits and Under Secretary for Health should note that the Veteran performed duties as a Nuclear Weapons Specialist from March 1988 through March 1990.  During that time, he performed duties that entailed handling, inspecting, and cleaning live Nike Hercules warhead payloads that contained uranium, approximately eight hours a day for one week per month.  When the Veteran was not performing his duties on live payloads, he trained on a daily basis for eight hours a day on practice payloads that contained depleted uranium.  During the performance of his duties and during training, the Veteran wore a respirator, rubber gloves on his hands, and plastic bags over his feet that were sealed with duct tape.  To the extent possible, the requested dosage estimate and the opinions sought should be based upon the expected exposure of a person performing the Veteran's duties or duties that are analogous thereto.

2.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




